DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-6, 9, 11-14, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 2, and 4-6, the prior art of record does not disclose or suggest the recited “wherein the notched portion is formed in the second region and defines a gap length in a circumferential direction of the collar portion, the gap length increasing as going radially outward of the collar portion” along with the remaining claim limitations.
Regarding claims 9 and 11-14, the prior art of record does not disclose or suggest the recited “second notched portion allowing a portion of the second rotation shaft to be exposed to an outside, the second notched portion being formed by partially cutting away the second collar portion” along with the remaining claim limitations.
Regarding claim 17, the prior art of record does not disclose or suggest the recited “wherein the second portion surrounds an entire circumference of the rotation shaft” along with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The previous objections to claims 6 and 14 are withdrawn in light of applicant’s amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.